299 S.W.3d 340 (2009)
STATE of Missouri, Respondent,
v.
Dwight Tyrell HAYES, Appellant.
No. WD 69993.
Missouri Court of Appeals, Western District.
December 29, 2009.
Margaret M. Johnston, for Appellant.
John M. Reeves, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Dwight Hayes appeals his convictions and sentences for murder in the second degree, section 565.021, first degree robbery, section 569.020, and armed criminal action, section 571.015. He claims that trial court abused its discretion in admitting an audio recording of an inmate telephone conversation between him and his stepmother.
The convictions are affirmed. Rule 30.25(b).